    Case 2:20-mc-00320 Document 1-2 Filed 12/01/20 Page 1 of 3 Page ID #:6




                                      www.alliance4creativity.com


Mr. Jan van Voorn                                                    15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                           Sherman Oaks, CA 91403
Content Protection,                                                  Phone: (818) 995-6600
Motion Picture Association, Inc.,                                    Email:
On Behalf of the Alliance for Creativity and                         Jan_vanVoorn@motionpictures.org
Entertainment

December 1, 2020

VIA EMAIL
legal@cloudflare.com; abuse+law@cloudflare.com
Justin Paine, Cloudflare, Inc.
101 Townsend Street Legal Department
San Francisco, CA 94107

        Re:       Notice of Websites Infringing Copyright in Works Owned by the ACE Members

Dear Mr. Paine:

I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
ACE is a global coalition of leading content creators and on-demand entertainment services committed to
supporting the legal marketplace for video content and addressing the challenge of online piracy. ACE
includes some of the world's largest and most respected motion picture and television rights owners
including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment Inc.,
Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc., Amazon
Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
television programs, and undertakes initiatives to identify and take action against piracy threats to create
an online environment in which copyrighted film and television content is more secure and online content
theft can be addressed more effectively and efficiently.
The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
licensees of copyrights in a vast library of motion pictures and television programs (the “Copyrighted
Works").

We have determined that users of your system or network have infringed certain ACE Members’
Copyrighted Works via the Websites referenced in the attached Exhibit A.
    Case 2:20-mc-00320 Document 1-2 Filed 12/01/20 Page 2 of 3 Page ID #:7




                                     www.alliance4creativity.com




Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires that
you provide information concerning the individuals offering infringing material described in the attached
notice. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringers. This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and television
programs owned by the ACE Members in the manner occurring via the websites identified below is not
authorized by the copyright owners, their agents, or the law. The information in this notification is
accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE Members, which
own or control exclusive rights under copyright that are being infringed in the manner described herein.
This letter is without prejudice to the rights and remedies of the ACE Members, including to recover
damages and any other claims for relief, all of which are expressly reserved.

If you have any questions, please contact me at (818) 995-6600, or via email at
Jan_vanVoorn@motionpictures.org.
Very truly yours,




___________________
Jan van Voorn



Attachment and Enclosure
                           Case 2:20-mc-00320 Document 1-2 Filed 12/01/20 Page 3 of 3 Page ID #:8
                                                                    EXHIBIT A

Website      Sample 1 Infringing Title   Sample 1 Infringing URL                    Sample 2 Infringing Title   Sample 2 Infringing URL
Gimy.tv      Frozen                      https://gimy.tv/ep/3276-1-1.html           Star Trek Into Darkness     https://gimy.tv/v/80864.html



Gimy.co      Frozen                      https://gimy.co/eps/3276-1-1.html          Star Trek Into Darkness     https://gimy.co/eps/80864-1-1.html



777tv.net    Frozen                      https://777tv.net/vod/play/id/3276/sid/1   Star Trek Into Darkness     https://777tv.net/vod/play/id/80864/sid/1/
                                         /nid/1.html                                                            nid/1.html


Momovod.cc   Frozen                      https://momovod.cc/vodplay/3276-1-         Star Trek Into Darkness     https://momovod.cc/vodplay/80864-1-
                                         1.html                                                                 1.html
